Citation Nr: 1011795	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  08-16 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of LASIX 
surgery, characterized as corneal scarring.

3.  Entitlement to service connection for osteopenia.

4.  Entitlement to service connection for left breast 
fibroadenoma.

5.  Entitlement to service connection for a heart murmur.

6.  Entitlement to service connection for residuals of a head 
injury, characterized as headaches.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel
INTRODUCTION

The Veteran had active duty service from May 1983 to 
September 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah.  The case has been subsequently 
transferred to the RO in Boston, Massachusetts.  

In October 2005, the Veteran alleged entitlement to service 
connection for a lumbar spine disorder as secondary to a 
service-connected left hip disability.  This matter has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to service connection for residuals 
of a head injury, characterized as headaches, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability for 
VA compensation purposes.

2.  The Veteran does not experience a disability for VA 
compensation purposes attributable to residuals of Lasix 
surgery, to include corneal scarring.

3.  Osteopenia is not a disability for VA compensation 
purposes.

4.  The Veteran is not shown to have a current disability 
attributable to her left breast fibroadenoma.

5.  There is no competent medical evidence to show that the 
Veteran has a disability claimed as a heart murmur.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).

2.  The criteria for the establishment of service connection 
for residuals of Lasix surgery, characterized as corneal 
scarring, have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  The criteria to establish service connection for 
osteopenia have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.310 (2009).

4.  The criteria to establish service connection for left 
breast fibroadenoma have not been met.  38 U.S.C.A. § 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).

5.  The criteria to establish service connection for a heart 
murmur have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preface

This is to apprise the Veteran that throughout this decision, 
the Veteran will be referred to the relevant law which the 
Board is required to apply.  This includes statutes published 
in Title 38, United States Code ("38 U.S.C.A "); 
regulations as published in the Title 38 of the Code of 
Federal Regulations ("38 C.F.R.") and the precedential 
rulings of the Court of Appeals for the Federal Circuit (as 
noted by citations to "Fed. Cir.) and the Court of Appeals 
for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the 
issue or issues under appellate consideration and its 
decision must also include separately stated findings of fact 
and conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A 
§  7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 
(1990) (The Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts).  

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009), prescribes several requirements as to VA's duty 
to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits.  Implementing regulations are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf.  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II").  A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later 
codified at 38 CFR 3.159(b)(1) (2009).

The Court has further held in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

The Veteran in this matter submitted a pre-discharge 
application for VA benefits, which was received in May 2005.  
With the pre-printed application form, the RO enclosed an 
attachment which informed the Veteran of what evidence would 
substantiate the claims on appeal (VA Form 21-526- Veteran's 
Application For Compensation And/Or Pension), which the 
Veteran signed in May 2005.  The Board notes in this regard 
that in her October 2006 Notice of Disagreement, the Veteran 
argued in part that she had not been apprised of what 
evidence was required to "well ground" her claims.  
However, the "well-grounded" claim requirement was repealed 
with the advent of the VCAA as is discussed above. 

In any event, by her May 2005 signature on the bottom of the 
VCAA form, the Veteran acknowledged among other things, that 
she had no further information or evidence to provide VA to 
substantiate her claim, and endorsed a request to decide the 
claim as soon as possible.  

Additionally, the March 2008 Statement of the Case (SOC) 
explained the general criteria to establish a claim for 
entitlement to service connection.  The VCAA notice further 
indicated the joint obligation between VA and the Veteran to 
obtain pertinent evidence and information, stating that VA 
would undertake reasonable measures to assist in obtaining 
further VA medical records, private treatment records and 
other Federal records.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).  Furthermore, December 2007, 
February 2008 and February 2010 notice letters provided 
information concerning both the disability rating and 
effective date elements of a pending claim for benefits.

The relevant notice information must have been timely sent.  
The Court in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim.  
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In 
this instance, the claim was initiated prior to the Veteran's 
separation from service.  There is no indication of any 
further available evidence or information to be associated 
with the record.  The Veteran has therefore had the full 
opportunity to participate in the adjudication of the claims.  
See Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs) and arranging for the Veteran to undergo a 
pre-separation examination in May 2005.  See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); see Charles v. 
Principi, 16 Vet. App. 370 (2002).  The record as it stands 
includes sufficient competent evidence to decide the claims.  
See 38 C.F.R. § 3.159(c)(4).  Under these circumstances, no 
further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the 
claims being decided have been properly developed and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate [her] claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will adjudicate the claims on the merits.


Analyses of the Claims

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.  That an injury incurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 
Vet. App. 498 (1995).

Relevant to the claims at issue, the Veteran has argued that 
she has disabilities because she did not have one or more 
clinical findings or subjective symptoms prior to or at entry 
onto active duty, which now appear.  However, by 
"disability" is generally meant one that is otherwise 
defined by law (as in the case of hearing loss as noted 
below), or otherwise "an impairment in earnings capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations."  38 C.F.R. § 4.1; see 
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) 
(Citing with approval VA's definition of "disability" in 38 
C.F.R. § 4.1 and "increase in disability" in 38 C.F.R. § 
3.306(b)); Felden v. West, 11 Vet. App. 427, 431 (1998); see 
also Leopoldo v. Brown, 4 Vet. App. 216, 219 (1993) (A 
"disability" is a disease, injury, or other physical or 
mental defect."). 

Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  See Under Secretary for 
Health letter (October 4, 1995) (It is appropriate for VA to 
consider sensorineural hearing loss as an organic disease of 
the nervous system and, therefore, a presumptive disability.)


Hearing Loss

The Veteran seeks service connection for bilateral hearing 
loss.  The Veteran alleges that she experienced a decrease in 
hearing acuity during her period of service attributable to 
exposure to loud noise in motor pools and military dining 
facilities.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.  The Veteran does not 
have a hearing loss disability, as that term is defined by 
applicable law.  See, e.g., Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (Observing in the context of the evaluation 
of service-connected hearing loss that the specified clinical 
test results as set forth in the applicable diagnostic 
criteria mandate a mechanical application of the test data to 
the rating schedule.).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

A review of the service treatment records demonstrates 
fluctuations in hearing acuity; however, audiological 
evaluations dated in June 1982, June 1983, June 1986, August 
1991, July 1996, June 2001 and March 2002, consistently 
demonstrated hearing within normal limits.  Additionally, it 
was noted that the Veteran was fitted with earplugs in 
October 2001.  In connection with her separation from 
service, the Veteran was afforded an examination to assess 
her hearing loss in May 2005.  Audiometric examination 
demonstrated the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
right ear were 10, 5, 5, and 10, respectively; and in the 
left ear, 10, 5, 5, and 10, respectively.  The puretone 
threshold average was 8 in each ear.  Speech discrimination 
was 100 percent in each ear.  The examiner indicated that the 
audiometric testing revealed hearing within normal limits, 
bilaterally.  Additionally, word recognition scores were 
excellent, bilaterally.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Accordingly, where, as here, there 
is no competent evidence to establish that the Veteran has 
the extent of bilateral hearing loss needed to constitute a 
disability under section 38 C.F.R. § 3.385, the current 
disability for which service connection is sought is not 
established, and thus, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the claim for service connection for 
bilateral hearing loss must be denied because the first 
essential criterion for a grant of service connection, 
evidence of current disability, has not been met.

As the Veteran is not shown to meet the criteria for a 
bilateral hearing loss disability for VA purposes, the claim 
for service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not for application in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Eye Disorder 

The Veteran seeks service connection for residuals of the 
LASIK she underwent during her period of active service.  She 
characterized her residuals as corneal scarring.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  The Veteran does not have a 
disability, as that term is defined by applicable law.

Service treatment records demonstrate that in February 2002, 
the Veteran elected to undergo LASIK surgery to correct 
refractive error.  Post-operative reports indicate that the 
Veteran healed "very well."  In May 2002, the flaps were 
noted to be secure and there was no ingrowth.  A few debris 
specs were noted.  Eight months after her surgery, in October 
2002, it was noted that the surgery had produced 
"excellent" results.  Flaps were clear and there was no 
striae.  In July 2004, the Veteran's LASIK scars were 
characterized as minimal.  There was also diffuse 
pigmentation.

A May 2005 optometric evaluation noted compound myopic 
astigmatism, stable cornea presentation and fundus within 
normal limits.  Examination of the eyes also demonstrated 
LASIK scarring, mild stromal distortion, and epithelial 
pigment.  Upon examination dated in May 2005, the examiner 
noted that the Veteran had undergone LASIK eye surgery in 
2002.  The Veteran indicated that she had been told that she 
had pigmentation in her eyes, but no vision defects.  
Physical examination demonstrated 20/30 vision, without 
eyeglasses.  No abnormalities in vision were noted.  The 
examiner rendered a diagnosis of status post LASIK surgery 
with excellent results.  

Although the LASIK surgery has resulted in corneal scarring, 
the Veteran does not allege, nor does the evidence suggest a 
current disability attributable to corneal scarring.  Rather, 
the LASIK surgery eliminated the Veteran's need for glasses 
or contact lenses.  Furthermore, post-surgical eye 
evaluations have been normal and demonstrated better than 
average vision.  

As noted, it is well-settled that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability.  
Brammer, supra.  Without evidence of a current disability, 
the Veteran's claim is denied.  See also Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999); dismissed in part and vacated 
in part on other grounds, Sanchez-Benitez v. Principi, 239 
F.3d 1356 (Fed. Cir. 2001) ("Pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted."); and 61 Fed. Reg. 20440, 20445 
(May 7, 1996) (An elevated cholesterol level represents only 
a laboratory finding, and not an actual disability in and of 
itself for which VA compensation benefits are payable).

As there is no evidence of a currently diagnosed disability 
related to the Veteran's corneal abrasions, service 
connection may not be awarded.  See Degmetich v. Brown, 
supra.  In reaching this conclusion, the Board has considered 
the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of LASIK 
surgery, characterized as corneal scarring, that doctrine is 
not for application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


Osteopenia

The Veteran seeks service connection for osteopenia.  She 
alleges that despite years of calcium supplementation, in-
service bone density testing revealed the presence of 
osteopenia.  Having carefully considered the claim in light 
of the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Osteopenia is a term used to refer to any decrease in bone 
mass below normal.  See Dorland's Illustrated Medical 
Dictionary 1336 (30th ed. 2003).

A review of the service treatment records demonstrated that 
the Veteran underwent a bone densitometry of the proximal 
femur in March 2005.  Findings were abnormal and the Veteran 
was diagnosed as having osteopenia.  

In connection with her claim for service connection, the 
Veteran was afforded an examination in May 2005.  At that 
time, the Veteran reported that she had undergone a bone 
density study because of persistent swelling of her right 
ankle and pain in her right fifth toe.  Although the bone 
density study demonstrated abnormal results, the examiner 
noted that the Veteran had not been prescribed any 
medications.  

Physical examination of her right fifth toe and right ankle 
revealed no abnormalities.  There was no enlargement, 
distortion, or tenderness in her right fifth toe.  The right 
ankle was not tender.  Range of motion of the right ankle was 
35 degrees of flexion and 30 degrees of dorsiflexion; 
30 degrees of inversion and 20 degrees of eversion.  The 
Veteran demonstrated full excursion, strength, coordination 
and endurance in the right ankle.  There was no increased 
limitation of motion of the right ankle from repetitive 
movement due to pain, fatigue, weakness or lack of endurance.  
The examiner indicated that the etiology of the Veteran's 
chronic pain in the right fifth toe and chronic swelling of 
the right ankle was unclear.  X-rays of the right fifth toe 
were negative.  The toes appeared normal and the joint spaces 
were well maintained.  There was no evidence of fracture.  As 
to osteopenia, the examiner indicated that this was 
generalized and not causing the problem with the foot or the 
ankle.  Rather, the examiner opined that the Veteran's 
osteopenia was attributable to the Veteran's age and possibly 
early menopause.  Moreover, the examiner noted that the x-
rays were unable to substantiate the presence of osteopenia, 
which meant that the bone density findings of osteopenia 
could be characterized as minimal.  

In light of this evidence, the Board finds that service 
connection is not warranted for osteopenia.  In this respect, 
there is no evidence that the 2005 in-service bone scan 
reading which indicated a finding of osteopenia has 
manifested as a disability within the meaning of the law.  As 
noted, the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-
service incident has resulted in a disability.  Brammer.  

Since the competent medical evidence of record does not 
reflect a current disability for VA purposes, the claim must 
be denied.  




Left Breast Fibroadenoma

The Veteran alleges entitlement to service connection for 
left breast fibroadenoma.  She argues that an in-service 
needle core biopsy resulted in two entry scars on her left 
breast, as well as chronic monthly pain associated with 
menstruation and ovulation that did not exist prior to the 
procedure.  Additionally, she has been medically required to 
undergo mammograms and breast ultrasounds on a more frequent 
basis.  Having carefully considered the claim in light of the 
record and the applicable law, the Board is of the opinion 
that the preponderance of the evidence is against the claim 
and the appeal will be denied.  The Veteran does not have a 
disability, as that term is defined by applicable law.

A review of the service treatment records indicates that a 
March 2005 mammogram demonstrated an asymmetric density in 
the left breast.  In April 2005, the Veteran underwent a 
biopsy.  Digital imaging demonstrated a nodular density in 
the upper half of the left breast.  Specimens were obtained 
from two contiguous portions of the asymmetric density.  
Specimen radiographs were unremarkable.   The April 2005 
pathology report indicated that the left breast core needle 
biopsies demonstrated fibroadenoma and benign breast tissue 
with focal microcalcifications.  There was no evidence of 
malignancy.   

Upon examination in May 2005, the examiner noted that the 
Veteran's mammograms had all been negative until April 2005.  
The April 2005 mammogram demonstrated calcifications in her 
left breast and the Veteran underwent a stereotactic biopsy.  
Physical examination revealed a slightly tender surgical scar 
on the left breast.  

In June 2005, the Veteran underwent a cancer risk assessment 
due to her positive family history of premenopausal breast 
cancer.  It was noted that a recent mammogram had resulted in 
a left breast biopsy, which had revealed a fibroadenoma.  At 
that time, the Veteran was experiencing  a persistent 
intermittent sharp pain around the biopsy site.  With regards 
to genetic risk assessment, the examiner indicated that 
neurofibromatosis was a single gene disorder that follows an 
autosomal dominant pattern of inheritance.  The Veteran, 
however, had no stigmata of neurofibromatosis type 1.  

The Veteran was diagnosed as having a fibroadenoma in her 
left breast during service and it was recommended that she 
undergo frequent mammograms.  However, aside from the 
Veteran's complaints of pain in her left breast, there is no 
clinical evidence of a disability.  The law holds that pain 
does not, by itself, without a diagnosed or identifiable 
underlying malady or condition, constitute a disability for 
which service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir 2001).  In the absence of 
competent evidence (medical diagnoses) of this nature, the 
threshold requirement for substantiating her claim of service 
connection for left breast fibroadenoma is not met.  
Consequently, the claim must be denied.

Heart Murmur

The Veteran alleges that she did not have a heart murmur 
prior to her enlistment into service and that during active 
service she was diagnosed as having a heart murmur. 

The Veteran's service treatment records are silent for 
complaints, findings, or diagnosis of a heart murmur.  Upon 
examination dated in May 2005, the Veteran indicated that she 
had been told that she had a heart murmur, two years 
previously.  She denied any history of rheumatic or scarlet 
fever.  The examiner noted that the Veteran had never been 
told to undergo a workup that included exercise tests or an 
echocardiogram.  

Cardiac examination did not reveal any visible or percussive 
cardiomegaly.  Heart tones were normal; there were no 
murmurs.  The examiner indicated that he was unable to 
substantiate the presence of a heart murmur.

Despite the Veteran's contentions and complaints, there is no 
competent medical evidence that she currently has a heart 
murmur.  She has neither identified nor submitted post-
service medical records to support her claim.

The Board notes that while the Veteran has a medical 
background as a dietician - not a cardiovascular specialty.  
Her opinion is not therefore of sufficient probative value to 
diagnose a heart disorder, or relate it to service.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) 
(Observing that the evaluation of medical evidence involves 
inquiry into, inter alia, the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches); Mariano v. Principi, 17 Vet. App. 
305, 317 (2003) (Observing that flawed methodology in 
creating medical report renders physician's opinion of 
"questionable probative value."); Sklar v. Brown, 5 Vet. 
App. 140, 146 (1993)(Observing that a specialist's opinion as 
to a medical matter outside of his or her specialty to be 
given little weight).

In the absence of competent evidence of a disability 
attributable to a heart murmur, the threshold requirement for 
substantiating the claim for service connection has not been 
met. Consequently, service connection for a heart murmur is 
denied.


ORDER

Service connection for hearing loss is denied.

Service connection for residuals of Lasix surgery, 
characterized as corneal scarring, is denied.

Service connection for osteopenia is denied.

Service connection for left breast fibroadenoma is denied.

Service connection for a heart murmur is denied.




REMAND

The Veteran alleges entitlement to service connection for 
headaches as due to an in-service head injury.  Upon 
preliminary review of the record, the Board has determined 
that further development of the claim is required.  Pursuant 
to the duty to assist, the Veteran will be afforded a VA 
medical   examination.  See Charles v. Principi, 16 Vet. App. 
370 (2002) (Observing that under 38 U.S.C.A. 
§ 5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

The service treatment records demonstrates that the Veteran 
fell on February 7, 2004, and hit her head.  A week and a 
half after her fall she began experiencing headaches.  The 
Veteran indicated that she was experiencing daily and 
persistent headaches.  Physical examination did not reveal 
any visible or palpable deformities.  There was no evidence 
of tenderness; however, the Veteran indicated that she did 
"feel pressure" in the occipital area.  The Veteran was 
diagnosed as having post-traumatic headaches.  CT scans of 
the head dated in February 2004 and March 2004 were normal.  
The ventricular system as well as the subarachnoid cisterns 
was of normal size and configuration.  There were no focal 
mass effects or shift of the midline structures.  The density 
of the brain substance was unremarkable throughout.  

Upon examination dated in May 2005, the Veteran reported that 
she had sustained a contusion while ice skating in 2004, and 
that she experienced headaches for a period of two months.  
At the time of the examination, the Veteran indicated that 
her headaches were no longer present.  The examiner opined 
that the Veteran was asymptomatic and noted that the CT scans 
had ruled out a subdural hematoma.  The Veteran was diagnosed 
as having a history of a head injury with contusion with no 
residual problems.  However, in her October 2006 notice of 
disagreement, the Veteran alleged that she was experiencing 
headaches related to her in-service head injury.

In light of the in-service complaints relating to headaches 
and her post-service complaints of headaches, the Board finds 
that a VA examination is necessary to determine the 
likelihood of an etiological relationship between the 
Veteran's current headaches and her active duty service 
period.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must contact the Veteran 
and request that she identify all health 
care providers who have treated her for 
headaches since her discharge from 
service.  After securing any appropriate 
consent from the Veteran, VA must attempt 
to obtain copies of all treatment records 
identified by the Veteran that have not 
been previously secured.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it must 
inform the Veteran of this and request 
them to provide copies of the outstanding 
medical records.

2.  The AMC/RO must arrange for the 
Veteran to undergo a VA examination to 
determine if she currently has any 
residuals attributable to her in-service 
head injury, specifically, headaches.  The 
following considerations will govern the 
examination:

a.  The claims file and all relevant 
medical records must be made available 
to and reviewed by the examiner in 
conjunction with the examination, and 
the examiner must acknowledge this 
receipt and review in any report 
generated.  Any indicated diagnostic 
tests and studies must be accomplished.

b.  The examiner must comment as to 
whether the Veteran's in-service 2004 
head injury, or any other in-service 
event noted  has resulted in current 
disability manifested as headaches.

If the inquiry cannot be answered 
without resort to speculation, the 
examiner should so state.  A complete 
rationale for all opinions must be 
provided. The report prepared must be 
typed.

3.  The AMC/RO must notify the Veteran 
that it is her responsibility to report 
for the above examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following completion of all indicated 
development to the extent possible, the 
AMC/RO must readjudicate the claim for 
service connection for residuals of a head 
injury, characterized as headaches, based 
on all relevant evidence on file.  If the 
issue continues to be denied, the AMC/RO 
must provide the Veteran with a 
Supplemental Statement of the Case and the 
opportunity to respond thereto.  
Thereafter, if indicated, the case should 
be returned to the Board for the purpose 
of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


